     Case: 1:20-cv-04270 Document #: 12 Filed: 09/02/20 Page 1 of 1 PageID #:41

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

D'Andre Bradley, et al.
                                  Plaintiff,
v.                                                    Case No.: 1:20−cv−04270
                                                      Honorable Ronald A. Guzman
Brendan F. Kelly, et al.
                                  Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 2, 2020:


        MINUTE entry before the Honorable Ronald A. Guzman: In lieu of an initial
status hearing, the Court directs the parties to confer to discuss the nature and basis of
their claims and defenses, the possibilities for a prompt settlement or resolution of the
case, and a proposed discovery plan, including a proposed deadline for Rule 26(a)(1)
disclosures. The conference shall take place no later than 9/17/2020. Plaintiffs are
responsible for initiating the conference, and all lead counsel for all parties are required to
participate. By 9/24/2020, the parties shall file a joint written initial status report that
addresses the items listed above. Failure or refusal to participate in the conference or in
the preparation of the written report may constitute a basis for sanctions. After receiving
the report, the Court will issue an order setting a schedule for the case. Mailed notice. (kp,
)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
